Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Rogers Reports Strong Second Quarter 2007 Financial and Operating Results Consolidated Revenue Grows 16% to $2.5 Billion and Consolidated Operating Profit (as adjusted) Increases 20% to $898 Million; Wireless Postpaid ARPU Grows 8% Year-Over-Year, Postpaid Churn Falls to 1.15% and Strong Postpaid Subscriber Growth Continues, while Solid Subscriber Net Additions Continue for Digital Cable, High-Speed Internet and Cable Telephony; Annual Dividend Increased from C$0.16 to C$0.50 per Share; Introduction of Cash Settlement Feature for Stock Options, Which Tax Efficiently Reduces Dilution, Results in $452 Million One-time Non-cash Charge TORONTO, July 31 /CNW/ - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and six months ended June 30, 2007. Financial highlights are as follows: << (In millions of dollars, except Three months ended June 30, Six months ended June 30, per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue(1) $ 2,527 $ 2,179 16 $ 4,825 $ 4,163 16 Operating profit(2) 431 744 (42) 1,229 1,338 (8) Net income (loss) (56) 279 n/m 114 292 (61) Net income (loss) per share: Basic $ (0.09) $ 0.44 n/m $ 0.18 $ 0.46 (61) Diluted (0.09) 0.44 n/m 0.18 0.46 (61) As adjusted:(3) Operating profit $ 898 $ 746 20 $ 1,697 $ 1,346 26 Net income 277 280 (1) 448 298 50 Net income per share: Basic $ 0.43 $ 0.44 (2) $ 0.70 $ 0.47 49 Diluted 0.43 0.44 (2) 0.69 0.47 47 (1) Certain prior year amounts related to equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled "Reclassification of Wireless Equipment Sales and Cost of Sales" in our 2006 Annual MD&A for further details. (2) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles ("GAAP"). See the "Reconciliation of Operating Profit to Net Income for the Period" section for a reconciliation of operating profit to operating income and net income under Canadian GAAP and the "Key Performance Indicators and Non-GAAP Measures" section. (3) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash pre-tax charge upon adoption of $452 million in the second quarter of 2007. The "as adjusted" amounts, which are non-GAAP measures, exclude (i) the impact of this one-time non-cash charge, (ii) integration and restructuring costs of $15 million and $16 million for the three and six months ended June 30, 2007, respectively (2006 - $2 million and $8 million, respectively), and (iii) in respect of net income and net income per share, the loss on repayment of long-term debt of $47 million for the three and six months ended June 30, 2007. Adjusted net income and net income per share also excludes the related income tax impact of the above amounts. See "Supplementary Information" section for the details of the determination of the "as adjusted" amounts. n/m: not meaningful. Highlights of the second quarter of 2007 include the following: - Generated continued strong double-digit quarterly top line and adjusted operating profit growth of 16% and 20%, respectively. - Quarterly Wireless postpaid net additions were 133,000 compared to 130,000 in the second quarter of 2006. Postpaid subscriber monthly churn fell to 1.15% versus 1.27% in the second quarter of 2006 and postpaid monthly ARPU (average revenue per user) increased 8% year-over-year to $72.65 driven in part by the 51% growth in data revenue. - Cable and Telecom ended the quarter with 509,300 residential voice-over-cable telephony subscriber lines, with net additions of 68,800 subscriber lines for the quarter of which approximately 13,500 were migrations from the circuit-switched platform. The combined number of local telephony lines on both the cable telephony and circuit-switched platforms from Rogers Home Phone and Rogers Business Solutions reached 1,089,100. - Digital cable households increased by 33,500 in the seasonally slow second quarter to reach a total of 1,237,100, while residential high-speed Internet subscribers grew by 21,100 to a total of 1,363,500, and basic cable subscribers declined by 11,700 to a total of 2,266,300. - Wireless decommissioned its older Time Division Multiple Access ("TDMA") and analog networks on May 31, 2007 following the successful migration of the vast majority of TDMA and analog customers onto its more advanced Global System for Mobile Communications ("GSM") network. - Media announced an agreement under which it will acquire five Citytv television stations from CTVglobemedia. This acquisition, which replaces Media's previously announced agreement to acquire the A-Channel stations and certain specialty channels from CTVglobemedia, will give Rogers a significant broadcast television presence in the largest markets in Canada and is a natural complement to Media's existing television, radio and specialty channel assets. - Cable and Telecom completed the acquisition of the remaining 80% of the outstanding shares of Futureway Communications Inc. ("Futureway") which it did not already own and the outstanding stock options. Futureway is a facilities based provider of telecommunications and high-speed Internet services operating in and around the Greater Toronto Area. - Increased the annual dividend on RCI shares more than threefold from C$0.16 to C$0.50 per share reflecting the Board of Directors' continued confidence in the strategies that Rogers is employing to position itself as a rapidly growing and increasingly profitable communications company, while concurrently recognizing the importance of returning meaningful portions of the growing cash flows being generated by the business to shareholders. - Introduced a cash settlement feature for outstanding employee stock options to tax efficiently deploy cash to mitigate dilution that would otherwise occur upon the exercise of options. The introduction of this cash settlement feature in the second quarter resulted in a one-time non-cash charge for accounting purposes of $452 million and a related future income tax benefit of $160 million. - Successfully completed the amalgamation of RCI with its wholly owned Cable and Wireless holding company subsidiaries, with RCI assuming all the rights and obligations under the outstanding Cable and Wireless public debt indentures and swaps. As part of the amalgamation process, RCI entered into a new unsecured $2.4 billion bank credit facility. This amalgamation was effected principally to simplify the Company's corporate structure to enable the streamlining of reporting and compliance obligations. - Wireless redeemed its US$550 million principal amount of Floating Rate Senior Notes due 2010 at the stipulated redemption price of 102.00% and its US$155 million principal amount of 9.75% Senior Debentures due 2016 at a redemption price of 128.42%. >> "This was a quarter in which we delivered solid growth, greatly simplified our corporate structure and laid the groundwork for returning increasing amounts of cash to our shareholders," said Ted Rogers, President and CEO of Rogers Communications Inc. "While we have much to do in continuing to reinforce our services, I am confident that we are exceptionally well positioned to carry on our growth and success in the rapidly changing and highly competitive Canadian telecom, cable and media sectors." MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 This management's discussion and analysis ("MD&A") should be read in conjunction with our 2006 Annual MD&A and our 2006 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles ("GAAP") for interim financial statements and is expressed in Canadian dollars. Please refer to Note 26 to our 2006 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States ("U.S.") GAAP for the year ended December 31, 2006. This MD&A is current as of July 31, 2007. In this MD&A, the terms "we", "us", "our", and "the Company" refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: << - "Wireless", which refers to our wireless communications operations, including Rogers Wireless Inc. ("RWI"), Rogers Wireless Partnership ("RWP") and Fido Inc. On July 1, 2007, RWI was amalgamated with Rogers Communications Inc. (see "Consolidated Liquidity and Capital Resources" section); - "Cable and Telecom", which refers to our wholly owned cable and telecom subsidiaries, including Rogers Cable Inc. ("RCAB") and Rogers Cable Communications Inc. ("RCCI"). In January 2007, we completed a previously announced internal reorganization whereby the Cable and Internet and Rogers Home Phone segments were combined into one segment known as Cable Operations. As a result, beginning in 2007, the Cable and Telecom operating segment is comprised of the following segments: Cable Operations, Rogers Business Solutions and Rogers Retail. Comparative figures have been reclassified to reflect this new segmented reporting. On July 1, 2007, RCAB was amalgamated with Rogers Communications Inc. (see "Consolidated Liquidity and Capital Resources" section); and - "Media", which refers to our wholly owned subsidiary Rogers Media Inc. and its subsidiaries, including: Rogers Broadcasting, which owns Rogers Sportsnet, Radio stations, OMNI television, The Biography Channel Canada, G4TechTV Canada and The Shopping Channel; Rogers Publishing; and Rogers Sports Entertainment, which owns the Toronto Blue Jays and the Rogers Centre. In addition, Media holds ownership interests in entities involved in specialty TV content, TV production and broadcast sales. "RCI" refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded to which they appear. SUMMARIZED CONSOLIDATED FINANCIAL RESULTS (In millions of dollars, except Three months ended June 30, Six months ended June 30, per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue Wireless(1) $ 1,364 $ 1,094 25 $ 2,595 $ 2,099 24 Cable and Telecom Cable Operations 646 572 13 1,266 1,115 14 Rogers Business Solutions 146 144 1 291 293 (1) Rogers Retail 93 72 29 184 153 20 Corporate items and eliminations (4) (1) n/m (5) (2) n/m 881 787 12 1,736 1,559 11 Media 348 334 4 614 574 7 Corporate items and eliminations (66) (36) 83 (120) (69) 74 Total 2,527 2,179 16 4,825 4,163 16 Operating profit (loss)(2)(3) Wireless 614 486 26 1,192 891 34 Cable and Telecom Cable Operations 130 214 (39) 361 415 (13) Rogers Business Solutions 2 18 (89) (5) 31 n/m Rogers Retail (9) 2 n/m (8) 3 n/m Integration and restructuring costs (15) (1) n/m (16) (4) n/m 108 233 (54) 332 445 (25) Media (43) 52 n/m (26) 65 n/m Corporate items and eliminations (248) (27) n/m (269) (63) n/m Total 431 744 (42) 1,229 1,338 (8) Other income and expense, net(4) 487 465 5 1,115 1,046 7 Net income (loss) $ (56) $ 279 n/m $ 114 $ 292 (61) Net income (loss) per share:(5) Basic $ (0.09) $ 0.44 n/m $ 0.18 $ 0.46 (61) Diluted (0.09) 0.44 n/m 0.18 0.46 (61) Additions to property, plant and equipment ("PP&E")(3) Wireless $ 174 $ 207 (16) $ 406 $ 322 26 Cable and Telecom Cable Operations 163 145 12 288 248 16 Rogers Business Solutions 17 16 6 40 24 67 Rogers Retail 4 1 n/m 7 2 n/m 184 162 14 335 274 22 Media 11 16 (31) 18 25 (28) Corporate(6) 12 18 (33) 16 122 (87) Total $ 381 $ 403 (5) $ 775 $ 743 4 As adjusted:(2) Operating profit(3) Wireless $ 660 $ 487 36 $ 1,238 $ 895 38 Cable and Telecom Cable Operations 236 214 10 467 415 13 Rogers Business Solutions 4 18 (78) (3) 31 n/m Rogers Retail (4) 2 n/m (3) 3 n/m 236 234 1 461 449 3 Media 41 52 (21) 58 65 (11) Corporate items and eliminations (39) (27) 44 (60) (63) (5) Total $ 898 $ 746 20 $ 1,697 $ 1,346 26 Net income $ 277 $ 280 (1) $ 448 $ 298 50 Net income per share: Basic $ 0.43 $ 0.44 (2) $ 0.70 $ 0.47 49 Diluted 0.43 0.44 (2) 0.69 0.47 47 (1) Certain prior year amounts related to equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled "Reclassification of Wireless Equipment Sales and Cost of Sales" in our 2006 Annual MD&A for further details. (2) The introduction of a cash settlement feature for employee stock options resulted in a one-time non-cash pre-tax charge upon adoption of $452 million in the second quarter of 2007. The "as adjusted" amounts, which are non-GAAP measures, exclude (i) the impact of this one-time non-cash charge, (ii) integration and restructuring costs of $15 million and $16 million for the three and six months ended June 30, 2007, respectively (2006 - $2 million and $8 million, respectively), and (iii) in respect of net income and net income per share, the loss on repayment of long-term debt of $47 million for the three and six months ended June 30, 2007. Adjusted net income and net income per share also excludes the related income tax impact of the above amounts. See "Supplementary Information" section for the details of the determination of the "as adjusted" amounts. (3) As defined. See the "Key Performance Indicators and Non-GAAP Measures" section. Operating profit includes Rogers Retail store closure expenses of $5 million for the six months ended June 30, 2006. (4) See the "Reconciliation of Operating Profit to Net Income (Loss) for the Period" section for details of these amounts. (5) Certain prior year amounts have been reclassified to conform to the current year presentation. (6) Corporate additions to PP&E for the six months ended June 30, 2006 includes $105 million for RCI's purchase of real estate in Brampton, Ontario. >> For discussions of the results of operations of each of these segments, refer to the respective segment sections of this MD&A. Stock-based Compensation Expense On May 28, 2007, our stock option plans were amended to attach cash settled share appreciation rights ("SARs") to all new and previously granted options. The SAR feature allows the option holder to elect to receive in cash an amount equal to the intrinsic value, being the excess market price of the Class B Non-Voting share over the exercise price of the option, instead of exercising the option and acquiring Class B Non-Voting shares. All outstanding stock options are now classified as liabilities and are carried at their intrinsic value, measured as the difference between the current stock price and the option exercise price. The intrinsic value of the liability is marked to market each period. The intrinsic value is amortized to expense over the period in which the related services are rendered, which is usually the graded vesting period, or, as applicable, over the period to the date an employee is eligible to retire, whichever is shorter. As a result of this amendment, we recorded a liability of $502 million, a one-time non-cash charge upon adoption of $452 million to revalue the outstanding options at May 28, 2007 and a $50 million decrease in contributed surplus. In addition, a future income tax recovery of $160 million was recorded on May 28, 2007. Previously, all stock options were classified as equity and were measured at the estimated fair value established by the Black-Scholes or binomial models on the date of grant. Under this method, the estimated fair value was amortized to expense over the period in which the related services were rendered, which was generally the vesting period or, as applicable, over the period to the date an employee was eligible to retire, whichever was shorter.
